        Case 6:19-cr-06074-EAW Document 121 Filed 08/24/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                       DECISION AND ORDER
             v.
                                                       6:19-CR-06074 EAW
GEORGE MOSES and JANIS WHITE,

                    Defendants.


      Pending before the Court are a motion filed by defendant George Moses (“Moses”)

seeking to sever his trial from that of his co-defendant Janis White (“White”) (Dkt. 53),

and a motion to sever filed by White (Dkt. 68)1. Moses filed his motion on December 2,

2019, seeking to sever the trial of his case from White’s trial pursuant to Federal Rule of

Criminal Procedure 14.2 On January 21, 2020, the Court issued a Decision and Order

denying Moses’ request to be tried separately from White on the counts in which they are

both charged and the related count where only Moses is charged, but reserving decision on

Moses’ request to sever White’s obstruction counts. (Dkt. 63).

      White’s severance motion was filed pursuant to Federal Rule of Criminal Procedure

14(a) seeking to sever the jointly charged counts against Moses and White (and the related




1
        White sought other forms of relief with her omnibus motion (see generally Dkt. 68),
but it was confirmed during the oral argument on May 29, 2020, that all issues other than
the request for severance had been resolved.
2
       Moses also sought severance of certain aspects of the tax counts, but any
outstanding request in that regard was withdrawn by letter dated June 12, 2020. (Dkt. 98).
                                           -1-
         Case 6:19-cr-06074-EAW Document 121 Filed 08/24/20 Page 2 of 3




counts, including the obstructions counts) from all other counts charged only against

Moses. (Dkt. 68 at 9-17).

        Oral argument was held before the undersigned on May 29, 2020. (Dkt. 95). At

that appearance, counsel for Moses and White both voiced their consent to trying each

defendant separately—but the Government opposed that request. The Court reserved

decision and requested further briefing. (Id.). The matter was taken under advisement as

of June 19, 2020 (id.), and an Order was entered on July 20, 2020, granting a continuance

until August 17, 2020, to render a decision (Dkt. 108).

        A further appearance was held before the undersigned on August 12, 2020 (Dkt.

115), at which time the Court raised questions concerning Federal Rule of Criminal

Procedure 8(b) (which had not been the basis for White’s severance motion) and the

propriety of joining White at trial with counts charged only against Moses involving

unrelated alleged fraud schemes. Based on the discussion at that appearance, the Court

issued a Text Order setting forth deadlines for supplemental submissions concerning

White’s severance motion and oral argument was scheduled for September 16, 2020. (Dkt.

114).

        After the appearance on August 12, 2020, the Government filed a letter indicating

that it would now consent to White being tried separately from Moses on the counts with

which she is charged (currently Counts 12, 13, 15 and 16 of the Fourth Superseding




                                           -2-
          Case 6:19-cr-06074-EAW Document 121 Filed 08/24/20 Page 3 of 3




Indictment).3 (Dkt. 118). Neither White nor Moses object to this relief, and indeed, it is

the relief expressly requested by Moses in his pending severance motion.4

         Accordingly, for the reasons set forth herein and with the consent of all parties, the

severance motions of Moses (Dkt. 53) and White (Dkt. 68) are granted to the extent that

White will be tried separately from Moses. The previously issued Pretrial Order (Dkt. 105)

shall govern Moses’ trial, which remains scheduled for May 3, 2021. A telephone status

conference is scheduled for Thursday, August 27, 2020, at 3:00 PM, for the purposes of

discussing White’s trial date. The oral argument scheduled for September 16, 2020, is

hereby cancelled and the Text Order requiring supplemental submissions with respect to

the pending severance motions is hereby vacated.

         SO ORDERED.



                                                    ________________________________
                                                    ELIZABETH A. WOLFORD
                                                    United States District Judge
Dated:          August 24, 2020
                Rochester, New York




3
      In its letter the Government states that White is charged in “Counts 10, 11 and 13
and 14” (Dkt. 118 at 1), but that is incorrect.
4
      Although White’s severance motion only sought severance from the counts where
Moses is charged on separate alleged fraud schemes (Dkt. 68 at 9-10), at oral argument
counsel for White indicated his consent and request that White be tried separately from
Moses.
                                              -3-
